Citation Nr: 0303958	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to assignment of a separate disability rating 
for arthritis of the right knee.  

(The issue of entitlement to assignment of a separate 
disability rating for arthritis of the left knee will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1985.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted 10 percent 
disability ratings for the veteran's left and right knee 
disabilities.  Following receipt of the veteran's timely 
appeal, the Board determined that additional development of 
the case was necessary, and in January 2001, remanded the 
case back to the RO.  Pursuant to the development requested 
by the Board, which included a VA rating examination, the 
veteran's assigned disability ratings for his left and right 
knee disabilities were increased to 20 percent.  The veteran 
has continued his appeal, contending that the severity of his 
service-connected chondromalacia of the left and right knees 
warrants assignment of disability ratings in excess of 20 
percent.  In addition, he asserts that separate ratings are 
warranted for arthritis in the left and right knees.  The 
case has been referred back to the Board for resolution.  

The Board is currently undertaking further development with 
respect to the issue of entitlement to a separate evaluation 
for arthritis of the left knee pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice of development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903)).  
After giving the required notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing that issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues of entitlement to ratings 
in excess of 20 percent for the veteran's left and right knee 
disabilities and for entitlement to a separate disability 
evaluation for arthritis of the right knee.  

2.  The veteran's left knee is not shown to be ankylosed, and 
his service-connected chondromalacia of the left knee is 
shown to involve not more than a range of motion from 0 to 
120 degrees, (characterized as slight limitation of motion) 
due to pain with complaints of weakness and instability.  

3.  The veteran's right knee is not shown to be ankylosed, 
and his service-connected chondromalacia of the right knee is 
shown to involve not more than a range of motion from 0 to 
130 degrees, (characterized as slight limitation of motion) 
due to pain with complaints of weakness and instability.  

4.  The veteran has been diagnosed with arthritis in the 
right knee which has been attributed to his service-connected 
chondromalacia of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation in 
excess of 20 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  



2.  The criteria for assignment of a disability evaluation in 
excess of 20 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  The criteria for assignment of a separate 10 percent 
evaluation for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5010 
(2002); VAOPGPREC 23-97, VAOPGPREC 9-98; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the currently assigned 20 percent 
evaluations assigned for the service-connected chondromalacia 
of the left and right knees do not adequately reflect the 
severity of those disabilities.  Accordingly, he seeks 
entitlement to disability evaluations in excess of 20 percent 
for his left and right knee disabilities.  In addition, the 
veteran maintains that he has arthritis in his left and right 
knees which warrants assignment of separate disability 
ratings.  In such cases, the VA has a duty to assist the 
veteran in developing evidence necessary to substantiate such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues of entitlement to disability 
evaluations in excess of 20 percent for chondromalacia of the 
left and right knees (left and right knee disabilities or 
bilateral knee disorder), and with respect to the issue of 
entitlement to a separate evaluation for arthritis of the 
right knee.  (As noted above, the Board will be undertaking 
additional development with respect to the issue of 
entitlement to a separate evaluation for arthritis of the 
left knee.)  The Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
substantiate the claims addressed here.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement and 
supplemental statement of the case, in the January 2001 BVA 
Remand, and in correspondence to the veteran dated in 
November 1997, January 1998, February 2001, and January 2003 
have effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claims for increased and separate ratings, and what 
evidence was necessary to show that those disabilities were 
of greater severity than reflected by the currently assigned 
disability ratings.  He was effectively informed of what 
evidence the VA would attempt to obtain, and what evidence he 
was responsible for providing.  In addition, via the above-
captioned documents, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claims, 
and of his rights and duties under the VCAA.  Further, in 
consideration of the nature of the veteran's disabilities 
addressed here and the evidence already obtained, the Board 
finds that the VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that given the nature of the veteran's claims 
involving entitlement evaluations in excess of 20 percent for 
his left and right knee disabilities as well as entitlement 
to a separate evaluation for arthritis in the right knee, no 
further evidentiary development is required.  To that end, 
with respect to the issues addressed here, the Board 
concludes that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issues of 
entitlement to increased ratings in excess of 20 percent for 
the bilateral knee disability and for assignment of a 
separate disability rating for arthritis of the right knee 
has been obtained.  The evidence of record includes the 
veteran's service medical records, statements offered by the 
veteran in support of his claim, post-service clinical 
treatment records, records obtained from the Social Security 
Administration (SSA), and reports of VA rating examinations.  
In addition, the Board observes that the veteran declined the 
opportunity to appear before either a Hearing Officer at the 
RO or before a Veterans Law Judge (formerly Board Member) and 
present personal hearing testimony.  

The veteran has been examined by VA physicians who have 
addressed severity of the clinical manifestations of those 
disabilities to be adjudicated here.  As noted, it is not 
clear as to whether the veteran has arthritis in his left 
knee, and further development must be undertaken with respect 
to whether he is to be assigned a separate evaluation for 
such disability.  In any event, the examining VA physicians 
have taken the veteran's complaints of pain on use and any 
functional limitations due to pain have been sufficiently 
addressed in the examination reports.  The Board finds that 
the medical evidence currently of record provides a 
sufficiently accurate picture of the veteran's service-
connected bilateral knee disability so as to allow for an 
equitable determination of those issues (other than that 
involving arthritis in the left knee) without requiring any 
further evidentiary development.  Accordingly, in light of 
the foregoing, the Board concludes that scheduling the 
veteran for further rating examinations or to obtain 
additional clinical treatment records would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the issues addressed here, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claims for 
increased evaluations for his left and right knee 
disabilities.  Accordingly, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco  v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).

Historically, service connection for chondromalacia of the 
left and right knees was established pursuant to a May 1989 
rating decision.  A 10 percent evaluation was assigned for 
the right knee disability under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, with a noncompensable 
evaluation assigned for the left knee, both ratings effective 
from October 27, 1988.  By a later rating decision, dated in 
December 1989, the assigned rating for the veteran's right 
knee disability was reduced to a noncompensable level, 
effective from October 25, 1989.  Even so, because the 
veteran complained of experiencing pain in both knees, he was 
assigned a 10 percent evaluation under 38 C.F.R. § 3.324 
under the law then extant.  The 10 percent evaluation was 
deemed to have been effective from October 27, 1988.  

In October 1997, the veteran filed a claim for increased 
ratings for his bilateral knee disability, contending in 
substance that the disability had increased in severity.  
Following a VA rating examination conducted in April 1997, by 
a rating decision of May 1998, the veteran was assigned 
increased 10 percent evaluations for each knee, effective 
from June 20, 1997.  He filed a timely appeal, and the case 
was referred to the Board.  

Following its review of the objective medical evidence in 
conjunction with the veteran's complaints, the Board 
determined that further evidentiary development was 
necessary, and in January 2001, remanded the case back to the 
RO in order that the veteran could be scheduled to undergo an 
additional VA rating examination.  Pursuant to the Board's 
directives, the veteran was afforded a VA rating examination 
in August 2001, with a follow-up examination conducted in 
July 2002.  As a result of the examiner's clinical findings, 
by a rating decision dated in August 2002, the veteran was 
granted separate 20 percent disability evaluations for each 
knee, effective from June 20, 1997.  In addition, arthritis 
was found to be a component of the service-connected right 
knee disability.  The veteran has continued his appeal, 
contending that the severity of his bilateral knee disability 
warrants evaluations in excess of 20 percent, and that 
separate ratings are warranted for arthritis in each knee.  

VA clinical treatment records dating from November 1996 
through December 1997 show that the veteran complained of 
experiencing pain and functional limitations in his knees 
during that period.  The records show that while working as a 
security officer with the VA, he had been placed on light 
duty as a result of his knee problems.  In July 1997, the 
veteran was terminated from his position due to a range of 
physical problems including his bilateral knees.  In 
September 1997, the veteran was treated for a left medial 
meniscus tear, and was shown to have fluid in his left knee.  
The veteran was generally shown to walk with an antalgic 
gait, had difficulty with steps, and difficulty with 
squatting and kneeling.  Diffuse tenderness was indicated in 
both knees, and mild tenderness was indicated.  It was 
further noted that the veteran's left knee condition would 
likely continue to deteriorate over time.  

The veteran underwent a VA rating examination in November 
1997.  The report of that examination shows that he had been 
recently discharged from his position as a VA security 
officer due to problems with his knees.  According to the 
veteran, he was forced to terminate his position with the VA 
because he was no longer able to run, squat, or bend.  He 
indicated that standing or sitting for prolonged periods 
would exacerbate his symptoms, and that he required a 
position of a more sedentary nature.  The examiner noted that 
when the veteran arose from a chair after sitting during the 
interview, he appeared to be "wobbly" and his knees 
appeared to be very stiff.  The veteran characterized his 
pain as a six on a scale ranging from one to ten, and 
indicated that the knees would give out approximately twice 
per year.  During flare-ups of pain, the veteran indicated 
that he would have to sit down until his symptoms abated.  On 
experiencing excessive pain, the veteran indicated that he 
would have to lie down at times until the pain subsided.  
Range of motion in the left knee was from 0 to 105 degrees, 
and in the left knee was from 0 to 95 degrees.  (Normal range 
of motion was characterized as from 0 to 140 degrees.)  There 
were, however, no effusions, edema, instability, marked 
tenderness, or marked redness.  Neither knee was shown to be 
ankylosed, and the examiner stated that there was no 
"constitutional" arthritis.  the examiner concluded with a 
diagnosis of bilateral patella femoral syndrome.  The report 
of a subsequent VA rating examination of the veteran's back 
dated in October 1999 shows that the veteran worked on a 
part-time basis at a discount retail store.  No other 
findings of particular relevance to the veteran's knees were 
indicated at that time.  

The veteran underwent an additional VA rating examination in 
August 2001.  The report of that examination shows that the 
veteran continued to complain of experiencing bilateral knee 
pain and limited range of motion.  Essentially, the veteran 
complained that he experienced severe pain after standing or 
walking for extended periods, and offered that he was 
sometimes unable to run or negotiate stairs.  In addition, he 
stated that at times, he would experience difficulty in 
arising from a chair or sofa, and that his left knee was 
worse than the right.  According to the veteran, he did not 
use knee braces or a cane, but he had been advised by his 
treating physician(s) that he would eventually require a 
total knee replacement.  He stated that he continued to work 
part-time at a service desk at a local discount store, and 
was able to sit down and rest in that capacity.  On 
examination, the veteran was observed to have range of motion 
from 0 to 120 degrees in the left knee, and from 0 to 130 
degrees in the right knee.  (Normal range of motion was again 
noted to be from 0 to 140 degrees.)  He experienced 
significant pain on full extension, and had significant 
tenderness on the lateral aspect of the left knee.  The 
veteran was observed to be unable to stand on one leg due to 
weakness in his knee joints.  Such was noted to be worse on 
the left than the right.  X-rays disclosed slight narrowing 
of the medial knee joint space in the right knee, with some 
narrowing of the patellofemoral compartment.  The left knee 
was negative.  The examiner concluded with a diagnosis of 
bilateral chondromalacia of the knees, with likely early 
degenerative joint disease which had apparently worsened over 
the last few years.  

The report of a subsequent VA rating examination dated in 
July 2002 indicates that the veteran continued to experience 
bilateral knee problems, and that he had been forced to end 
his career as a VA security officer due in large part to his 
bilateral knee disability.  The veteran indicated that he 
remained in the employ of the discount retail store, and that 
he had been able to maintain his job without difficulty.  The 
veteran's complaints remained essentially the same as 
previously noted.  He complained of experiencing instability, 
locking, and giving out in the knees, in addition to pain and 
stiffness.  At the time of the current examination, the 
veteran indicated that his right knee symptomatology was 
greater, whereas his left knee was more severe previously.  
On examination, the veteran was observed to experience pain 
and tenderness on palpation of the lateral aspect of both the 
left and right knees.  Range of motion in the right knee was 
from 0 to 120 or 125 degrees, and in the left knee was from 0 
to 130 degrees.  Further, the veteran's knees were observed 
to become weaker on repetitive movement.  He continued to be 
unable to stand on one leg due to weakness in the knee 
joints.  The examiner concluded with a diagnosis of 
chondromalacia of both knees with early degenerative joint 
disease in the right knee.  

While the veteran's bilateral knee disability has been 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002), other rating criteria are 
potentially applicable.  As a general matter, regulations 
provide in substance that where no specific rating criteria 
address the specific symptomatology associated with a 
particular disability, such disability should be evaluated 
under the provisions of a diagnostic code where the functions 
affected and anatomical localization and symptomatology are 
closely analogous to that given diagnostic code.  See 
38 C.F.R. § 4.20 (2002).  In the present case, the veteran's 
objectively manifested symptomatology in both knees primarily 
involves pain, intermittent swelling and weakness resulting 
in slight limitation of motion on flexion, and complaints of 
a generally increased overall functional impairment involving 
the knees.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
contemplated for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is assigned for severe symptoms.  Under 
Diagnostic Code 5257, a 30 percent evaluation is the highest 
rating available.  Id.  The United States Court of Appeals 
for Veterans Claims (Court) has held that Diagnostic Code 
5257, in and of itself, is not predicated upon loss of 
motion, and thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In addition to the foregoing, the Board also finds the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2002) to be potentially applicable to the veteran's 
bilateral knee disability.  Those diagnostic codes address 
limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, where flexion is 
limited to 60 degrees, a noncompensable evaluation is 
assigned.  A 10 percent evaluation is contemplated where 
flexion is limited to 45 degrees, and a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5260, is contemplated where flexion is 
limited to 15 degrees.  Id.    

Under Diagnostic Code 5261, where extension is limited to 5 
degrees, a noncompensable evaluation is contemplated.  
Assignment of a 10 percent evaluation is contemplated where 
extension is limited to 10 degrees, and a 20 percent 
evaluation is assigned where extension is limited to 15 
degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  Extension limited to 45 degrees warrants assignment 
of a 50 percent evaluation.  Under Diagnostic Code 5261, a 50 
percent evaluation is the highest rating available.  Id.    

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262 (2002), 
respectively.  However, the veteran's left knee disability 
has not been shown to involve symptomatology consistent with 
those disorders.  Accordingly, inasmuch as the veteran's knee 
has not been shown to be ankylosed, and no impairment 
characterized by either malunion or nonunion of the tibia and 
fibula has been shown, such diagnostic codes will not be 
further discussed here.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

The Board has evaluated the foregoing, and after applying all 
potentially relevant rating criteria to the evidence of 
record, concludes that the currently assigned 20 percent 
evaluations for the veteran's left and right knee 
disabilities are appropriate, and that the preponderance of 
the evidence is against evaluations in excess of 20 percent 
under any diagnostic code.  Here, the veteran's objectively 
manifested symptomatology has been shown to involve slight 
limitation of motion on flexion due to pain and weakness.  He 
has not been shown to experience recurrent subluxation or 
lateral instability, per se, but the Board finds that his 
complaints of his knees locking up, weakness, and giving way 
of the knees, and his inability to stand on one leg, 
demonstrates symptomatology consistent with moderate 
instability.  Under Diagnostic Code 5257, such severity 
warrants assignment of 20 percent evaluations.  

The Board has also taken into consideration the veteran's 
diminished range of motion due to pain and weakness, which 
would likely produce more significant limitation of motion 
than demonstrated on clinical examination.  At the present 
time, however, his range of motion in either the left or 
right knee has not been shown to warrant assignment of a 
compensable evaluation under either Diagnostic Codes 5260 or 
5261.  Here, the veteran has been shown to have full 
extension, albeit with pain, and flexion has never been shown 
to have been less than 105 degrees.  In any event, after 
taking any functional limitations due to pain or weakness 
into consideration, the Board finds that the currently 
assigned 20 percent evaluations for each knee would be 
appropriate under either Diagnostic Code 5260 or 5261.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board recognizes that the veteran has been forced to end 
his career as a VA security officer due in large measure to 
his bilateral knee disability.  Such occupation, however, 
requires of necessity a great deal of physical ability, 
agility, and endurance.  In such professions, even a slight 
physical disability could be sufficient to preclude an 
individual from being able to perform his or her duties in a 
manner consistent with the demanding requirements of such a 
position.  Accordingly, the Board finds that while it is 
unfortunate that the veteran has been unable to continue his 
profession as a VA security officer, the currently assigned 
20 percent ratings for each knee adequately reflect the 
severity of his objectively demonstrated symptomatology.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against assignment of disability evaluations 
in excess of 20 percent for chondromalacia of each knee.  His 
appeal with respect to those issues must be denied.  

In any event, with respect to the veteran's claim that he 
should be assigned a separate 10 percent evaluation for 
arthritis in the knees, the Board observes that the veteran 
has been consistently shown to have arthritis in his right 
knee.  Further, arthritis in the right knee has been 
determined to be a component of his service-connected right 
knee disability.  Here, the Board notes that the veteran's 
bilateral knee disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
VA General Counsel has held that a separate evaluation is to 
be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2002) would still be 
available.  

The Board finds, therefore, that given that service 
connection for arthritis of the right knee has been 
established as a component of the service-connected right 
knee disability, it is appropriate then to assign a separate 
10 percent disability rating for arthritis of the right knee.  
The veteran's bilateral knee disability is currently 
evaluated under Diagnostic Code 5257, and as discussed above, 
he has been shown to have limitation of motion in the right 
knee to at least a noncompensable degree under Diagnostic 
Codes 5260 and 5261.  Accordingly, the Board finds that he 
should be assigned a separate 10 percent rating for arthritis 
in the right knee.  See generally VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  To that extent, then, the veteran's appeal 
is granted.  (The Board further observes that it is unclear 
as to whether the veteran has arthritis in the left knee, and 
in order to adjudicate that issue, additional development 
must still be undertaken.)  

The Board's determinations with respect to the issues 
addressed here do not preclude it from consideration of his 
claim on an extraschedular basis.  The potential application 
of 38 C.F.R. § 3.321(b)(1) (2001) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  There has been no showing, however, that the 
service-connected bilateral knee disability has caused marked 
interference with employment (beyond that shown), has 
necessitated frequent (or any) periods of post-service 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
observes that while the veteran experiences pain and weakness 
in his knees, and was forced to terminate his career as a VA 
security officer due largely to those disabilities, his 
bilateral knee disability has not been shown to have resulted 
in any inability to work, per se.  The Board observes that 
the veteran has been employed on a part-time basis in a 
sedentary customer service capacity in a local discount 
store, and there has been no reason offered to suggest that 
he would be unable to work in that or in another capacity on 
a full-time basis.  The Board does not dispute the veteran's 
contentions that his bilateral knee disability has caused him 
to alter his lifestyle and has significantly restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign 20 percent 
evaluations for the left and right knee disabilities, in 
addition to the decision to grant a separate 10 percent 
evaluation for arthritis in the right knee.  In other words, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that all of the potentially 
applicable rating criteria contemplate higher ratings for the 
veteran's bilateral knee disability.  The Board has not 
found, however, such disability to be of such degree of 
severity as to warrant assignment of higher ratings on a 
schedular basis.  Likewise then, referral for consideration 
of extraschedular evaluations is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Assignment of a disability evaluation in excess of 20 percent 
for chondromalacia of the left knee is denied.  

Assignment of a disability evaluation in excess of 20 percent 
for chondromalacia of the right knee is denied.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, a separate 10 percent 
evaluation for arthritis of the right knee is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

